UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to COMMISSION FILE NUMBER 0-49767 MLM INDEX™ FUND (Exact name of registrant as specified in its charter) DELAWARE Unleveraged Series: 22-2897229 Leveraged Series: 22-3722683 Commodity L/S Unleveraged Series: 20-8806944 Commodity L/N Unleveraged Series: 27-1198002 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 405 South State Street, Newtown, PA (Address of principal executive offices) (Zip Code) (267) 759-3500 (Registrant's telephone number including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,”“large accelerated filer,” and “smaller reporting company” “ in Rule 12-b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act). YesoNox Index MLM Index™ Fund Index to FORM 10-Q September 30, 2011 PART I – FINANCIAL INFORMATION Page Number Item 1 UnauditedCondensed Financial Statements:MLM IndexTM Unleveraged Series 4-10 MLM IndexTM Leveraged Series 11-17 MLM Commodity L/N Index Unleveraged Series 18-24 MLM Commodity L/S Index Unleveraged Series 25-31 Total Trust 32-38 Notes to Unaudited Condensed Financial Statements 39-49 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 51-55 Item 3 Quantitative and Qualitative Disclosures of Market Risk 55-57 Item 4 Controls and Procedures 57-58 PART II – OTHER INFORMATION Item 1 Legal Proceedings 58 Item 1A Risk Factors 58 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3 Defaults Upon Senior Securities 58 Item 4 Removed and Reserved 58 Item 5 Other Information 58 Item 6 Exhibits 59 3 Index Item 1. Financial Statements. MLM INDEX™ FUND CONDENSED STATEMENTS OF FINANCIAL CONDITION MLM IndexTM Unleveraged Series As of September 30, 2011 (Unaudited) and December 31, 2010 ASSETS September 30, December 31, Cash and cash equivalents $ $ Due from broker Net unrealized gain on open futures contracts, at fair value Interest receivable 11 - Other assets - Total assets $ $ LIABILITIES AND INVESTORS’ INTEREST Liabilities Redemptions payable $ $ Brokerage commissions payable Management fee payable Subscriptions received in advance Accrued expenses Total liabilities Investors’ interest Total liabilities and investors’ interest $ $ See Notes to Unaudited Condensed Financial Statements. 4 Index MLM INDEX™ FUND CONDENSED SCHEDULE OF INVESTMENTS MLM IndexTM Unleveraged Series September 30, 2011 (Unaudited) Description Number of contracts Unrealized gain (loss) Percentage of investors’ interest Futures* Long futures contracts Financial $ ) )% Commodity 90 ) Short futures contracts Financial ) Commodity ) ) Net unrealized gain on open futures contracts, at fair value $ % * Derivatives are not designated as hedging instruments. See Notes to Unaudited Condensed Financial Statements. 5 Index MLM INDEX™ FUND CONDENSED SCHEDULE OF INVESTMENTS MLM IndexTM Unleveraged Series December 31, 2010 Description Number of contracts Unrealized gain (loss) Percentage of investors’ interest Futures* Long futures contracts Financial $ % Commodity Short futures contracts Financial ) ) ) Commodity ) Net unrealized gain on open futures contracts, at fair value $ % * Derivatives are not designated as hedging instruments. See Notes to Unaudited Condensed Financial Statements. 6 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENTS OF OPERATIONS MLM IndexTM Unleveraged Series For the three and nine months ended September 30, 2011 and 2010 (Unaudited) For the three months ended September 30, For the three months ended September 30, For the nine months ended September 30, For the nine months ended September 30, Investment income Interest $ Expenses Brokerage commissions Management fee Operating expenses Total expenses Net investment loss ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments ) ) Net change in unrealized appreciation and depreciation on investments ) ) Net realized and unrealized gain on investments Net income $ See Notes to Unaudited Condensed Financial Statements. 7 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENT OF CHANGES IN INVESTORS’ INTEREST MLM IndexTM Unleveraged Series For the nine months ended September 30, 2011 (Unaudited) Unleveraged Series Class A Shares Class B Shares Class C Shares Class D Shares Total Unleveraged Series Investors’ interest at December 31, 2010 $ Subscriptions - - Redemptions ) ) - ) ) Transfers ) - ) ) Net income 26 Investors’ interest at September 30, 2011 $ Shares at December 31, 2010 11 Subscriptions - - Redemptions ) ) - ) Transfers ) - ) Shares at September 30, 2011 11 Net asset value per share: September 30, 2011 $ See Notes to Unaudited Condensed Financial Statements. 8 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENT OF CHANGES IN INVESTORS’ INTEREST MLM IndexTM Unleveraged Series For the nine months ended September 30, 2010 (Unaudited) Class A Shares Class B Shares Class C Shares Class D Shares Total Unleveraged Series Investors’ interest at December 31, 2009 $ Subscriptions - Redemptions ) ) - ) ) Transfers - Net income (loss) ) - Investors’ interest at September 30, 2010 $ Shares at December 31, 2009 11 Subscriptions - Redemptions ) ) - ) Transfers 44 - Shares at September 30, 2010 11 Net asset value per share: September 30, 2010 $ See Notes to Unaudited Condensed Financial Statements. 9 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENT OF CASH FLOWS MLM IndexTM Unleveraged Series For the nine months ended September 30, 2011 and 2010 (Unaudited) September 30, September 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash and cash equivalents (used in) provided by operating activities Net change in operating assets and liabilities Due from broker ) Net unrealized (gain) loss on open futures contracts ) Interest receivable ) Other assets ) Brokerage commissions payable ) ) Management fee payable ) ) Accrued expenses ) ) Net cash and cash equivalents(used in) provided by operating activities ) Cash flows from financing activities Subscriptions received, net of selling commissions Redemptions paid ) ) Net cash and cash equivalents used infinancing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash financing activities: Redemptions payable $ $ Subscriptions recorded which were received in advance $ $ - See Notes to Unaudited Condensed Financial Statements. 10 Index MLM INDEX™ FUND CONDENSED STATEMENTS OF FINANCIAL CONDITION MLM IndexTM Leveraged Series As of September 30, 2011 (Unaudited) and December 31, 2010 ASSETS September 30, December 31, Cash and cash equivalents $ $ Due from broker Net unrealized gain on open futures contracts, at fair value Total assets $ $ LIABILITIES AND INVESTORS’ INTEREST Liabilities Redemptions payable $ $ Brokerage commissions payable Management fee payable Subscriptions received in advance Accrued expenses Total liabilities Investors’ interest Total liabilities and investors’ interest $ $ See Notes to Unaudited Condensed Financial Statements. 11 Index MLM INDEX™ FUND CONDENSED SCHEDULE OF INVESTMENTS MLM IndexTM Leveraged Series September 30, 2011 (Unaudited) Description Number of contracts Unrealized gain (loss) Percentage of investors’ interest Futures* Long futures contracts Financial $ ) )% Commodity ) Short futures contracts Financial ) Commodity ) ) Net unrealized gain on open futures contracts, at fair value $ % * Derivatives are not designated as hedging instruments. See Notes to Unaudited Condensed Financial Statements. 12 Index MLM INDEX™ FUND CONDENSED SCHEDULE OF INVESTMENTS MLM IndexTM Leveraged Series December 31, 2010 Description Number of contracts Unrealized gain (loss) Percentage of investors’ interest Futures* Long futures contracts Financial $ % Commodity Short futures contracts Financial ) ) ) Commodity ) Net unrealized gain on open futures contracts, at fair value $ % * Derivatives are not designated as hedging instruments. See Notes to Unaudited Condensed Financial Statements. 13 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENTS OF OPERATIONS MLM IndexTM Leveraged Series For the three and nine months ended September 30, 2011 and 2010 (Unaudited) For the three months ended September 30, For the three months ended September 30, For the nine months ended September 30, For the nine months ended September 30, Investment income Interest $ Expenses Brokerage commissions Management fee Operating expenses Total expenses Net investment loss ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments ) ) Net change in unrealized appreciationand depreciation on investments ) ) Net realized and unrealized gain on investments Net income $ See Notes to Unaudited Condensed Financial Statements. 14 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENT OF CHANGES IN INVESTORS’ INTEREST MLM IndexTM Leveraged Series For the nine months ended September 30, 2011 (Unaudited) Class A Shares Class B Shares Class C Shares Class D Shares Total Leveraged Series Investors’ interest at December 31, 2010 $ Subscriptions - - Redemptions ) ) - ) ) Transfers ) - - ) Net income 91 Investors’ interest at September 30, 2011 $ Shares at December 31, 2010 14 Subscriptions - - Redemptions ) ) - ) Transfers ) 21 - - Shares at September 30, 2011 14 Net asset value per share: September 30, 2011 $ See Notes to Unaudited Condensed Financial Statements. 15 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENT OF CHANGES IN INVESTORS’ INTEREST MLM IndexTM Leveraged Series For the nine months ended September 30, 2010 (Unaudited) Class A Shares Class B Shares Class C Shares Class D Shares Total Leveraged Series Investors’ interest at December 31, 2009 $ Subscriptions - Redemptions ) ) - ) ) Transfers ) ) - ) ) Net income (loss) ) 18 Investors’ interest at September 30, 2010 $ Shares at December 31, 2009 14 Subscriptions - Redemptions ) ) - ) Transfers ) ) - ) Shares at September 30, 2010 14 Net asset value per share: September 30, 2010 $ See Notes to Unaudited Condensed Financial Statements. 16 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENT OF CASH FLOWS MLM IndexTM Leveraged Series For the nine months ended September 30, 2011 and 2010 (Unaudited) September 30, September 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income (loss) to net cash and cash equivalents (used in) provided by operating activities Net change in operating assets and liabilities Due from broker ) Net unrealized (gain) loss on open futures contracts ) Interest receivable - Other assets - ) Brokerage commissions payable 8 ) Management fee payable ) Accrued expenses ) ) Net cash and cash equivalents (used in) provided by operating activities ) Cash flows from financing activities Subscriptions received, net of selling commissions Redemptions paid ) ) Net cash and cash equivalents used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash financing activities: Redemptions payable $ $ Subscriptions recorded which were received in advance $ $
